El Juez Asociado . Se. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de apelación contra sentencia de la Corte de Distrito de San Juan, Sección 2a., por virtud de la cual Juan París, el apelante, fué condenado a un año de presidio como autor de un delito de seducción.
Forma parte de los autos una exposición del caso y pliego de excepciones. La acusación es correcta. Imputa al acu-sado, siguiendo las palabras del estatuto, con toda claridad, el delito de seducción. La prueba del Fiscal abarcó todos los elementos constitutivos del crimen perseguido, esto es, que la perjudicada era una joven soltera, que estaba repu-tada por pura y que realizó actos carnales con el acusado por virtud de la promesa de matrimonio que éste le hiciera. Diclia prueba fué contradicha por la de la defensa, y el jurado decidió el conflicto optando por dar crédito a la prueba del Fiscal.
Se tomaron dos excepciones durante el juicio, ambas refe-rentes a la introducción como prueba de cierta carta del acu-sado. La perjudicada declaró que había recibido dicha carta *399y la había contestado, siguiendo la costumbre establecida en-tre el acusado y ella, y que aunque el acusado no sabía escri-bir, le constaba que la carta era suya. La declaración de la perjudicada fué corroborada por la de Pedro Alvarez quien declaró que había escrito la carta en cuestión por orden del acusado. Siendo esos los hechos, opinamos que la corte no cometió finalmente error alguno al admitir la carta.
Procede la confirmación de la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.